Case 2:20-cv-02857-GW-JPR Document 16-3 Filed 07/23/20 Page 1 of 4 Page ID #:56




                                EXHIBIT 1
Case 2:20-cv-02857-GW-JPR Document 16-3 Filed 07/23/20 Page 2 of 4 Page ID #:57



  1   Ronald Gold, Esq., SBN 52416
  2   Law Offices of Ronald Gold
      5264 Del Moreno Dr
  3   Woodland Hills, CA 91364
      Phone- (818) 645-9879
  4   Fax- (818) 610-8334
  5
  6   Dimhz Properties LLC, A California Limited
      Liability Company, Maricio Trejos
  7
  8
  9                          UNITED STATES DISTRICT COURT
 10                         CENTRAL DISTRICT OF CALIFORNIA
 11
 12    Gary Scherer,                          CASE NO. 2:10-cv-02857
 13           Plaintiff,
                                              OFFER OF JUDGMENT
 14
 15      v.                                   (FRCP 68)
 16
 17   Dimhz Properties LLC, A
      California Limited Liability
      Company, Maricio Trejos; and            Trial Date: None
 18
      Does 1-10
 19
              Defendants.
 20
 21
 22           Defendant Maricio Trejos on behalf of all Defendants hereby offers to allow
 23
      entry of judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure as
 24
      follows: Judgment in favor of plaintiff Gary Scherer against defendants Maricio
 25
 26   Trejos; Dimhz Properties LLC, A California Limited Liability Company in the sum
 27
 28   Case No. 2:10-cv-02857           OFFER OF JUDGMENT
Case 2:20-cv-02857-GW-JPR Document 16-3 Filed 07/23/20 Page 3 of 4 Page ID #:58



  1   of $2,000.00, together with court costs and reasonable attorneys’ fees. Defendants
  2
      have already remedied all the issues listed in the complaint.
  3
  4
  5
  6                                          Respectfully Submitted,
  7
  8   Dated:       May 12, 2020              Law Offices of Ronald Gold
  9
                                                /s/
                                           By: ______________________
 10
                                               Ronald Gold,
 11                                            Attorneys for Defendants
 12                                     Dimhz Properties LLC, Maricio Trejos

 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28   Case No. 2:10-cv-02857          OFFER OF JUDGMENT
Case 2:20-cv-02857-GW-JPR Document 16-3 Filed 07/23/20 Page 4 of 4 Page ID #:59



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28   Case No. 2:10-cv-02857        OFFER OF JUDGMENT
